Citation Nr: 0112774	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  95-05 751A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Whether the veteran's income is excessive for the payment of 
nonservice-connected disability pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The veteran received an honorable discharge for a period of 
active service from April 1943 to November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 determination by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In January 1999, the Board remanded the case to the RO for 
additional development.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The evidence shows that the veteran's annual countable 
income for 1994 exceeded VA's maximum annual rate of income 
for a veteran with a spouse and 2 dependents.


CONCLUSION OF LAW

The veteran's countable annual income for 1994 was in excess 
of the prescribed limit for entitlement to nonservice-
connected disability pension benefits.  38 U.S.C.A. §§ 1503, 
1521 (West 1991); 38 C.F.R. §§ 3.23, 3.271, 3.272 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In November 1993, the RO notified the veteran that he might 
be eligible for VA pension benefits.  The veteran was 
instructed that additional action was required for a 
determination as to that issue.

On December 10, 1993, the veteran submitted financial 
information in support of his claim for entitlement to VA 
nonservice-connected disability pension benefits.  He 
reported his family's only income was monthly Department of 
Health and Human Services, Social Security Administration 
(SSA) benefit payments in the amount of $654 for himself, 
$215 for his spouse, and $430 for his children.

In a March 1994 rating decision, the RO granted entitlement 
to a permanent and total rating for VA nonservice-connected 
disability pension purposes.  In April 1994, the veteran was 
notified of the decision and requested to provide additional 
information.

In August 1994 the veteran submitted a copy of VA Form 21-
0517-1, Improved Pension Eligibility Verification Report 
(Veteran with Children), which noted he was married and 
living with his spouse and their 2 unmarried dependent 
children.  He reported his total family income consisted of 
monthly payments he and his spouse received from SSA.

The veteran submitted copies of correspondence from SSA 
indicating that in December 1993 he began receiving monthly 
benefit payments in the amount of $667 ($708.50 less $41.10 
for medical insurance rounded down to the nearest whole 
dollar) and that in December 1993 his spouse began receiving 
monthly benefit payments in the amount of $220 ($220.70 
rounded down to the nearest whole dollar) for herself, $220 
for the veteran's child J.M., and $220 for the veteran's 
child E.M.  

In an August 1994 VA Form 21-0571, Application for Exclusion 
of Children's Income, the veteran noted SSA benefits received 
for his children were used for food, clothing, 
transportation, and school expenses.  The report indicated 
average monthly household expenses included $470 for mortgage 
payments, $250 for food, $145 for utilities and heat, $100 
for telephone, $50 for public transportation, $100 for 
clothing, $50 for accident insurance, $17 for life insurance, 
and $80 for furniture and household goods.

Subsequently, on August 31, 1994, the RO notified the veteran 
that his countable income of $16,417 exceeded the maximum 
annual pension rate of $12,900 for a veteran with a spouse 
and 2 dependent children.  The veteran was also notified that 
his children's income could not be excluded due to hardship 
because his total yearly family expenses of $15,144 did not 
exceed his total yearly family income of $16,417.

In October 1994 the veteran requested reconsideration of the 
RO decision.  In November 1994 the RO notified the veteran, 
in essence, that he was ineligible for nonservice-connected 
disability pension payments because his countable annual 
income exceeded the maximum annual pension rate.  

In his notice of disagreement and substantive appeal the 
veteran stated he was unable to live on the income he 
received and noted that he had incurred unusual medical 
expenses.

In September 1998, the veteran submitted a statement 
indicating that additional documentation was being provided 
in support of his claim.  There is no information as to what 
documentation had been provided and a handwritten note on the 
correspondence, presumably by a VA employee, stated the 
copies had been mailed to the veteran.

In January 1999, the Board remanded the case to the RO for 
additional development, including instructions that the 
veteran should be requested to verify his income and to 
provide documentation as to any potentially excludable 
expenses.

In February 1999 the RO requested the veteran provide 
additional information in accordance with the remand 
instructions.  However, no subsequent information was 
received from the veteran.

Analysis

Initially, the Board notes VA has a duty to assist the 
veteran in the development of his claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  The evidence of record 
indicates the veteran was adequately informed of the 
applicable laws and regulations and provided opportunities to 
present evidence in support of his claim.  In this regard, 
the Board remanded that case in order the afford the veteran 
the opportunity to submit evidence in support of his claim.  
As previously pointed out, the veteran failed to respond to 
the RO's request.  Thus, the Board is satisfied that all 
relevant facts have been properly developed and that no 
further assistance is required in order to satisfy the duty 
to assist.

VA pays pension benefits to permanently and totally disabled 
veterans with qualified service during a period of war based 
upon a maximum rate established by law and reduced by the 
veteran's countable annual income.  38 U.S.C.A. § 1521 (West 
1991); 38 C.F.R. § 3.23 (2000).  The income limitations are 
adjusted annually and are published in the "Notices" 
section of the Federal Register.  See 38 C.F.R. § 3.23.  
Effective December 1993, the limit was $10,240 for a veteran 
with one dependent, plus $1,330, for each additional 
dependent.  See 58 Fed. Reg. 63,437 (December 1, 1993).  

In determining income for purposes of entitlement to pension, 
payments of any kind or from any source will be counted as 
income in the year in which received unless specifically 
excluded.  38 U.S.C.A. § 1503 (West 1991);  38 C.F.R. § 3.271 
(2000).  The amounts paid for unreimbursed medical expenses 
will be excluded from annual income to the extent that such 
amounts exceed 5 percent of the maximum annual rate of 
pension payable.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.272 
(2000).

The term "veteran's annual income" is defined as including 
the veteran's annual income, the annual income of the 
veteran's dependent spouse, and the annual income of each 
child of the veteran (other than a child for whom increased 
pension is not payable under 38 U.S.C. 1522(b)) in the 
veteran's custody or to whose support the veteran is 
reasonably contributing (to the extent such child's income is 
reasonably available to or for the veteran, unless in the 
judgment of VA to do so would work a hardship on the 
veteran.)  There is a rebuttable presumption that all of a 
child's income is reasonably available to or for the veteran.  
See 38 C.F.R. § 3.23(d)(4).  

"Hardship" shall be held to exist when annual expenses 
necessary for reasonable family maintenance exceed the sum of 
countable annual income plus VA pension entitlement.  
Expenses necessary for reasonable family maintenance include 
expenses for basic necessities (such as food, clothing, 
shelter, etc.) and other expenses, determined on a case-by-
case basis, which are necessary to support a reasonable 
quality of life.  See 38 C.F.R. § 3.23(d)(6). 

When hardship is established under the provisions of 
§ 3.23(d)(6) there shall be excluded from the available 
income of any child or children an amount equal to the amount 
by which annual expenses necessary for reasonable family 
maintenance exceed the sum of countable annual income plus VA 
pension entitlement computed without consideration of this 
exclusion.  The amount of this exclusion shall not exceed the 
available income of any child or children, and annual 
expenses necessary for reasonable family maintenance shall 
not include any expenses which were considered in determining 
the available income of the child or children or the 
countable annual income of the veteran or surviving spouse.  
See 38 C.F.R. § 3.272(m).  

In this case, the evidence includes SSA correspondence 
showing the veteran's monthly family payments were $1,368 
(with payments rounded down to the nearest whole dollar 
$1,368=708+220+220+220).  Assuming these payments were made 
over 12 months the annual income for SSA would be $16,416.  
VA records also reveal that in December 1993 the veteran 
began receiving monthly payments of $87 for his service-
connected disabilities.  Assuming these payment were made 
over 12 months the veteran's annual VA service-connected 
disability compensation would be $1,044.  As the veteran's 
reported annual expenses necessary for reasonable family 
maintenance ($15,144) do not exceed the sum of his countable 
annual income ($17,460), the Board finds entitlement to a 
hardship exclusion for his children's income is not 
warranted.  See 38 C.F.R. § 3.23(d)(6). 

The Board notes the evidence demonstrates that the veteran's 
countable annual income of $16,416 in 1994 is in excess of 
$12,900 the maximum annual rate of income for a veteran with 
a spouse and 2 dependents.  Although the veteran stated he 
had incurred unreimbursed medical expenses, the only evidence 
provided indicating any medical expenses was the $41.10 SSA 
insurance deduction.  Assuming these deductions were made 
over a 12 month period the amount of $493.20 for unreimbursed 
medical expenses do not warrant a deduction from the 
veteran's countable because the amount is less than 5 percent 
of the maximum annual rate of pension payable.  Based upon 
all of the evidence of record, the Board finds the veteran's 
countable annual income for the year 1994 exceeded the 
maximum annual rate of income for a veteran with a spouse and 
2 dependents.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  In this case, the 
Board finds the preponderance of the evidence is against the 
claim.



ORDER

The veteran's annual countable income for 1994 was excessive 
for the payment of nonservice-connected disability pension 
benefits.  The appeal is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals



 

